Citation Nr: 1017122	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with chondromalacia, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy with chrondromalacia, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  Thereafter, jurisdiction was transferred 
to the Regional Office in Philadelphia, Pennsylvania.

In December 2007, the Board remanded the claims for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further remand of the claims is 
warranted.

The Veteran seeks higher evaluations for his bilateral knee 
disabilities.  He last underwent a VA examination of his 
knees in February 2009.  In several statements received in 
December 2009, the Veteran alleged that the condition in both 
of his knees has considerably worsened since that time.  In 
particular, he stated that his knees are manifested by severe 
recurrent instability, frequent episodes of locking and very 
little, if any, extension or flexibility of the knees.  He 
also noted that in the last year his condition has worsened 
to the point that he now requires a cane to ambulate. 

As the severity of the right and left knee disabilities is 
reported to have increased   since the last VA examination in 
February 2009, an additional evaluation is warranted to 
properly determine the present severity of the disabilities 
on appeal.  . See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, the last VA outpatient treatment record 
obtained from the Wilkes-Barre VAMC is dated in June 2009, 
and the last VA outpatient treatment record obtained from the 
Binghamton CBOC is dated in October 2009.  As the issues on 
appeal are being remanded for a current VA examination, the 
Board finds attempts should be made to obtain all outstanding 
medical records.

The Veteran has also alleged that his service-connected 
disabilities render him unemployable.  In addition to his 
bilateral knee disabilities, the Veteran is also service-
connected for lumbosacral strain.  Social Security 
Administration records indicate that the Veteran is receiving 
disability benefits.  The claims folder contains statements 
from medical professionals attesting to the Veteran's 
unemployability due to chronic pain syndrome and the 
arthritic changes in the knees.  Most recently, in a July 
2009 private orthopedic examination conducted for the Social 
Security Administration, the physician concluded that the 
Veteran has considerable low back and knee pain resulting in 
marked limitation for all physical activities.  Moreover, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating. 

The Board notes that in its December 2007 remand directives, 
the RO was instructed to address the Veteran's claim for a 
TDIU; however, the issue has not been adjudicated by the RO.  

Furthermore, in its December 2007 remand, the Board requested 
that the claim must be referred to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  A supplemental statement of the case was 
issued in November 2009, but an extraschedular rating was not 
addressed.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id. Given those pronouncements, and the 
fact that all the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient 
treatment records from the Wilkes-Barre 
VAMC, dated from June 2009 to the present, 
and from the Binghamton CBOC, dated from 
October 2009 to the present.

2.  The Veteran should then be scheduled for 
a VA examination for the purpose of 
determining the current severity of his 
service-connected right and left knee 
disabilities.  The claims file and a copy of 
this Remand must be made available to the 
examiner.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  In reporting 
the results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner must express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during any reported flare-ups, and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated use 
or during flare-ups. If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner must provide an opinion 
addressing the degree of any instability or 
subluxation of the bilateral knees. The 
examiner should also determine if the knees 
lock and if so the frequency of the locking.

3.  Schedule the Veteran for a VA 
examination to obtain an opinion as to 
whether his service connected disabilities 
would as likely as not preclude gainful 
employment.  The claims file and a copy of 
this Remand must be made available to the 
examiner.  

The examiner should opine as to whether it 
is at least as likely as not (i.e. there a 
50 percent probability or more) that the 
Veteran's service-connected disabilities 
(residuals of a left knee meniscectomy with 
chondromalacia, residuals of a right knee 
meniscectomy with chondromalacia, right knee 
arthritis and lumbosacral strain) would 
prevent him from obtaining or keeping 
gainful employment for which his education 
and occupational experience would otherwise 
qualify him.  

4.  The RO should review the medical 
examination reports to ensure that they are 
in complete compliance with the directives 
of this remand.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  The RO must submit the case to the 
Director, Compensation and Pension Service, 
for extraschedular consideration and for 
entitlement to a total disability evaluation 
based on individual unemployability due to 
service connected disorders, pursuant to 38 
C.F.R. 
§§ 3.321(b) and 4.16(b).

7.  If any benefit on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

